Exhibit 10.7

ASTORIA FINANCIAL CORPORATION
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER

          This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of August 15, 2007 by and between ASTORIA FINANCIAL CORPORATION, a business
corporation organized and operating under the laws of the State of Delaware and
having an office at One Astoria Federal Plaza, Lake Success, New York 11042-1085
(the “Company”), and FRANK E. FUSCO, an individual residing at 6 Philson Court,
Commack, New York 11725 (the "Executive”).

WITNESSETH:

          WHEREAS, the Executive currently serves the Company in the capacity of
Executive Vice President, Treasurer and Chief Financial Officer and as Executive
Vice President, Treasurer and Chief Financial Officer of its wholly owned
subsidiary, ASTORIA FEDERAL SAVINGS AND LOAN ASSOCIATION (the “Association”);
and

          WHEREAS, the Executive currently has a Change of Control Severance
Agreement with the Company dated January 1, 2000 which the Executive and the
Company wish to terminate and replace with this Agreement; and

          WHEREAS, the Company desires to assure for itself the continued
availability of the Executive’s services and the ability of the Executive to
perform such services with a minimum of personal distraction in the event of a
pending or threatened Change of Control (as hereinafter defined); and

          WHEREAS, the Executive is willing to continue to serve the Company on
the terms and conditions hereinafter set forth;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and conditions hereinafter set forth, the Company and the Executive
hereby terminate in its entirety the Change of Control Severance Agreement by
and between the Company and the Executive dated as of January 1, 2000 and
replace such Change of Control Severance Agreement in all respects and manner
with this Agreement so as to provide as follows from and after the date hereof:

          Section 1.      Employment.

          The Company agrees to continue to employ the Executive, and the
Executive hereby agrees to such continued employment, during the period and upon
the terms and conditions set forth in this Agreement.

           Section 2.      Employment Period; Remaining Unexpired Employment
Period.

Page 1 of 31

--------------------------------------------------------------------------------



           (a)     

The terms and conditions of this Agreement shall be and remain in effect during
the period of employment established under this Section 2 (the “Employment
Period”). The Employment Period shall be for an initial term of three years
beginning on the date of this Agreement and ending on the day before the third
anniversary date of this Agreement, plus such extensions, if any, as are
provided by the Board of Directors of the Company (the “Board”) pursuant to
Section 2(b).

    (b)     

Beginning on the date of this Agreement, the Employment Period shall
automatically be extended for one (1) additional day each day, unless either the
Company or the Executive elects not to extend the Agreement further by giving
written notice to the other party, in which case the Employment Period shall end
on the day before the third anniversary of the date on which such written notice
is given. For all purposes of this Agreement, the term “Remaining Unexpired
Employment Period” as of any date shall mean the period beginning on such date
and ending on:

      (i)     

if a notice of non-extension has been given in accordance with this Section
2(b), the day before the third anniversary of the date on which such notice is
given; and

      (ii)     

in all other cases, the day before the third anniversary of the date as of which
the Remaining Unexpired Employment Period is being determined.

     

Upon termination of the Executive’s employment with the Company for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
previously discontinued, shall automatically cease.

    (c)     

Nothing in this Agreement shall be deemed to prohibit the Company from
terminating the Executive’s employment at any time during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Company and the Executive in the event of any such
termination shall be determined pursuant to this Agreement.

 

           Section 3.      Duties.

          The Executive shall serve as Executive Vice President, Treasurer and
Chief Financial Officer of the Company, having such power, authority and
responsibility and performing such duties as are prescribed by or pursuant to
the By-Laws of the Company and as are customarily associated with such position.
The Executive shall devote his or her full business time and attention (other
than during weekends, holidays, approved vacation periods, and periods of
illness or approved leaves of absence) to the business and affairs of the
Company, its affiliates and subsidiaries and shall use his or her best efforts
to advance the interests of the Company.

Page 2 of 31

--------------------------------------------------------------------------------




           Section 4.      Cash Compensation.

           In consideration for the services to be rendered by the Executive
hereunder, the Company shall pay to him or her a salary at an initial annual
rate of FOUR HUNDRED THOUSAND DOLLARS ($400,000), payable in approximately equal
installments in accordance with the Company’s customary payroll practices for
senior officers. At least annually during the Employment Period, the Board shall
review the Executive’s annual rate of salary and may, in its discretion, approve
an increase therein. In no event shall the Executive’s annual rate of salary
under this Agreement in effect at a particular time be reduced without his or
her prior written consent and any such reduction in the absence of such consent
shall be a material breach of this Agreement. In addition to salary, the
Executive may receive other cash compensation from the Company for services
hereunder at such times, in such amounts and on such terms and conditions as the
Board may determine from time to time.

           Section 5.      Employee Benefit Plans and Programs.

          During the Employment Period, the Executive shall be treated as an
employee of the Company and shall be entitled to participate in and receive
benefits under any and all qualified or non-qualified retirement, pension,
savings, profit-sharing or stock bonus plans, any and all group life, health
(including hospitalization, medical and major medical), dental, accident and
long term disability insurance plans, and any other employee benefit and
compensation plans (including, but not limited to, any incentive compensation
plans or programs, stock option and appreciation rights plans and restricted
stock plans) as may from time to time be maintained by, or cover employees of,
the Company, in accordance with the terms and conditions of such employee
benefit plans and programs and compensation plans and programs and consistent
with the Company’s customary practices.

           Section 6.      Indemnification and Insurance.

           (a)     

During the Employment Period and for a period of six (6) years thereafter, the
Company shall cause the Executive to be covered by and named as an insured under
any policy or contract of insurance obtained by it to insure its directors and
officers against personal liability for acts or omissions in connection with
service as an officer or director of the Company or service in other capacities
at the request of the Company. The coverage provided to the Executive pursuant
to this Section 6 shall be of the same scope and on the same terms and
conditions as the coverage (if any) provided to other officers or directors of
the Company.

    (b)     

To the maximum extent permitted under applicable law, during the Employment
Period and for a period of six (6) years thereafter, the Company shall indemnify
the Executive against, and hold him or her harmless from, any costs,
liabilities, losses and exposures to the fullest extent and on the most
favorable terms and conditions

 

Page 3 of 31

--------------------------------------------------------------------------------




             that similar indemnification is offered to any director or officer
of the Company or any subsidiary or affiliate thereof.        

Section 7.      Other Activities.

        (a)     

The Executive may serve as a member of the boards of directors of such business,
community and charitable organizations as he or she may disclose to and as may
be approved by the Board (which approval shall not be unreasonably withheld);
provided, however, that such service shall not materially interfere with the
performance of his or her duties under this Agreement. The Executive may also
engage in personal business and investment activities which do not materially
interfere with the performance of his or her duties hereunder; provided,
however, that such activities are not prohibited under any code of conduct or
investment or securities trading policy established by the Company and generally
applicable to all similarly situated executives.

    (b)     

The Executive may also serve as an officer or director of the Association on
such terms and conditions as the Company and the Association may mutually agree
upon, and such service shall not be deemed to materially interfere with the
Executive’s performance of his or her duties hereunder or otherwise result in a
material breach of this Agreement. If the Executive is discharged or suspended,
or is subject to any regulatory prohibition or restriction with respect to
participation in the affairs of the Association, he or she shall (subject to the
Company’s powers of termination hereunder) continue to perform services for the
Company in accordance with this Agreement but shall not directly or indirectly
provide services to or participate in the affairs of the Association in a manner
inconsistent with the terms of such discharge or suspension or any applicable
regulatory order.

    Section 8.      Working Facilities and Expenses.

          The Executive’s principal place of employment shall be at the
Company’s executive offices at the address first above written, or at such other
location within Queens County or Nassau County, New York at which the Company
shall maintain its principal executive offices, or at such other location as the
Company and the Executive may mutually agree upon. The Company shall provide the
Executive at his or her principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
or her position with the Company and necessary or appropriate in connection with
the performance of his or her assigned duties under this Agreement. The Company
shall provide to the Executive for his or her exclusive use an automobile owned
or leased by the Company and appropriate to his or her position, to be used in
the performance of his or her duties hereunder, including commuting to and from
his or her personal residence. The Company shall reimburse the Executive for his
or her ordinary and necessary business expenses, including, without limitation,
all expenses associated with his or her business use of the aforementioned
automobile, fees for memberships in such clubs and organizations as the
Executive

Page 4 of 31

--------------------------------------------------------------------------------




and the Company shall mutually agree are necessary and appropriate for business
purposes, and his or her travel and entertainment expenses incurred in
connection with the performance of his or her duties under this Agreement, in
each case upon presentation to the Company of an itemized account of such
expenses in such form as the Company may reasonably require.

           Section 9. Termination of Employment with Severance Benefits.      
      (a)     

The Executive shall be entitled to the severance benefits described herein in
the event that his or her employment with the Company terminates during the
Employment Period under any of the following circumstances:

      (i)     

the Executive’s voluntary resignation from employment with the Company within
six (6) months following:

       (A)     

the failure of the Board to appoint or re-appoint or elect or re-elect the
Executive to the office of Executive Vice President, Treasurer and Chief
Financial Officer (or a more senior office) of the Company;

       (B)     

if the Executive is or becomes a member of the Board, the failure of the
stockholders of the Company to elect or re-elect the Executive to the Board or
the failure of the Board (or the nominating committee thereof) to nominate the
Executive for such election or re-election;

       (C)     

the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Company of its material failure, whether
by amendment of the Company’s Certificate of Incorporation or By-laws, action of
the Board or the Company’s stockholders or otherwise, to vest in the Executive
the functions, duties, or responsibilities prescribed in Section 3 of this
Agreement as of the date hereof, unless, during such thirty (30) day period, the
Company cures such failure in a manner determined by the Executive, in his or
her discretion, to be satisfactory;

       (D)     

the expiration of a thirty (30) day period following the date on which the
Executive gives written notice to the Company of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his or her total compensation package), unless, during such thirty (30)
day period, the Company

 

Page 5 of 31

--------------------------------------------------------------------------------




                                            cures such failure in a manner
determined by the Executive, in his or her discretion, to be satisfactory; or  
              (E)      the relocation of the Executive’s principal place of
employment, without his or her written consent, to a location outside of Nassau
County and Queens County, New York;                 (ii)     

the termination of the Executive’s employment with the Company for any other
reason not described in Section 10(a).

     

In such event, the Company shall provide the benefits and pay to the Executive
the amounts described in Section 9(b).

    (b)     

Upon the termination of the Executive’s employment with the Company under
circumstances described in Section 9(a) of this Agreement, the Company shall pay
and provide to the Executive (or, in the event of the Executive’s death
following the Executive’s termination of employment, to his or her estate):

      (i)     

his or her earned but unpaid compensation (including, without limitation, all
items which constitute wages under Section 190.1 of the New York Labor Law and
the payment of which is not otherwise provided for under this Section 9(b)) as
of the date of the termination of his or her employment with the Company, such
payment to be made at the time and in the manner prescribed by law applicable to
the payment of wages but in any event not later than thirty (30) days after
termination of employment;

      (ii)     

the benefits, if any, to which he or she is entitled as a former employee under
the employee benefit plans and programs and compensation plans and pro- grams
maintained for the benefit of the Company’s officers and employees;

      (iii)     

continued group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance benefits, in
addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Remaining Unexpired Employment
Period, coverage (including any co-payments and deductibles, but excluding any
premium sharing arrangements, it being the intention of the parties to this
Agreement that the premiums for such insurance benefits shall be the sole cost
and expense of the Company) equivalent to the coverage to which he or she would
have been entitled under such plans (as in effect on the date of his or her
termination of employment, or, if his or her termination of employment occurs
after a Change of Control, on the date of such Change of Control, whichever
benefits are greater), if he or she had continued

 

Page 6 of 31

--------------------------------------------------------------------------------




                                 working for the Company during the Remaining
Unexpired Employment Period at the highest annual rate of salary or
compensation, as applicable, achieved during that portion of the Employment
Period which is prior to the Executive’s termination of employment with the
Company;                 (iv)   

within thirty (30) days following the Executive’s termination of employment with
the Company, a lump sum payment in an amount representing an estimate of the
salary that the Executive would have earned if he or she had continued working
for the Company during the Remaining Unexpired Employment Period at the highest
annual rate of salary achieved during that portion of the Employment Period
which is prior to the Executive’s termination of employment with the Company
(the “Salary Severance Payment”). The Salary Severance Payment shall be computed
using the following formula:

       

           SSP    =    BS x NY

       

where:

       

“SSP” is the amount of the Salary Severance Payment, before the deduction of
applicable federal, state and local withholding taxes;

       

“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive’s termination of employment
with the Company;

       

“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).

       

The Salary Severance Payment shall be paid in lieu of all other payments of
salary provided for under this Agreement in respect of the period following any
such termination.

      (v)     

within thirty (30) days following the Executive’s termination of employment with
the Company, a lump sum payment (the “DB Severance Payment”) in an amount equal
to the excess, if any, of:

        (A)     

the present value of the aggregate benefits to which he or she would be entitled
under any and all qualified and non-qualified defined benefit pension plans
maintained by, or covering employees of, the Company, if he or she were 100%
vested thereunder and had continued working for the Company during the Remaining
Unexpired

 

Page 7 of 31

--------------------------------------------------------------------------------



                                           

Employment Period, such benefits to be determined as of the date of termination
of employment by adding to the service actually recognized under such plans an
additional period equal to the Remaining Unexpired Employment Period and by
adding to the compensation recognized under such plans for the most recent year
recognized all amounts payable pursuant to Sections 9(b)(i), (iv), (vii), (viii)
and (ix) of this Agreement; over

                (B)      the present value of the benefits to which he or she is
actually entitled under such defined benefit pension plans as of the date of his
or her termination;                 The DB Severance Payment shall be computed
using the following formula:                         DBSP     =     SEVLS - LS  
    where:               “DBSP” is the amount of the DB Severance Payment,
before the deduction of applicable federal, state and local withholding taxes;  
            “SEVLS” is the sum of the present value of the defined benefit
pension benefits that have been or would be accrued by the Executive under all
qualified and non-qualified defined benefit pension plans of which the Company
or any of its affiliates or subsidiaries are a sponsor and in which the
Executive is or, but for the completion of any service requirement that would
have been completed during the Remaining Unexpired Employment Period, would be a
participant utilizing the following assumptions:                   (I)    the
executive is 100% vested in the plans regardless of actual service,            
        (II)      the benefit to be valued shall be a single life annuity with
monthly payments due on the first day of each month and with a guaranteed payout
of not less than 120 monthly payments,                     (III)      the
calculation shall be made utilizing the same mortality table and interest rate
as would be utilized by the plan on the date of termination as if the
calculation were being made pursuant to Section 417(e)(3)(A)(ii) of the Internal
Revenue Code, as amended, (the “Code”);

Page 8 of 31

--------------------------------------------------------------------------------



                                            (IV)    for purpose of calculating
the Executive’s monthly or annual benefit under the defined benefit plans,
additional service equal to the Remaining Unexpired Employment Period (rounded
up to the next whole year if such period is not a whole number when expressed in
years) shall be added to the Executive’s actual service to calculate the amount
of the benefit; and                              (V)    for purpose of
calculating the Executive’s monthly or annual benefit under the defined benefit
plans, the following sums shall be added to the Executive’s compensation
recognized under such plans for the most recent year recognized:                
      (1)   payments made pursuant to Section 9(b)(i);           (2)   the
Salary Severance Payment;           (3)   the Bonus Severance Payment;          
(4)   the Option Surrender Payment; and           (5)   the RRP Surrender
Payment.                   “LS” is the sum of the present value of the defined
benefit pension benefits that are vested benefits actually accrued by the
Executive under all qualified and non-qualified defined benefit pension plans
maintained by, or covering employees of, the Company or any of its affiliates or
subsidiaries in which the Executive is or, but for the completion of any service
requirement, would be a participant utilizing the following assumptions:        
            (I)      the benefit to be valued shall be a single life annuity
with monthly payments due on the first day of each month and with a guaranteed
payout of not less than 120 monthly payments, and                     (II)     
the calculation shall be made utilizing the same mortality table and interest
rate as would be utilized by the plan on the date of termination as if the
calculation were being made pursuant to Section 417(e)(3)(A)(ii) of the Code;  
              (vi)      within thirty (30) days following the Executive’s
termination of employment with the Company, a lump sum payment (the “Defined
Contribution Severance Payment”) equal to the sum of:                   (A)     
an estimate of the additional employer contributions to which he or she would
have been entitled under any and all qualified and non-qualified defined
contribution pension plans, excluding the employee            

Page 9 of 31

--------------------------------------------------------------------------------



                                     

stock ownership plans, maintained by, or covering employees of, the Company or
any of its affiliates or subsidiaries as if he or she were 100% vested
thereunder and had continued working for the Company during the Remaining
Unexpired Employment Period (the “401K Severance Payment”); and

        (B)     

an estimate of the value of the additional assets which would have been
allocable to him or her through debt service or otherwise under any and all
qualified and non-qualified employee stock ownership plans, maintained by, or
covering employees of, the Company or any of its affiliates or subsidiaries as
if he or she were 100% vested thereunder and had continued working for the
Company during the Remaining Unexpired Employment Period, based on the fair
market value of such assets at termination of employment (the “ESOP Severance
Payment”).

                The Defined Contribution Severance Payment shall be calculated
as follows:                   DCSP     =     401KSP + ESOPSP                
where:                 “DCSP” is the amount of the Defined Contribution
Severance Payment, before the deduction of applicable federal, state and local
withholding taxes;                 “401KSP” is the amount of the 401K Severance
Payment, before the deduction of applicable federal, state and local withholding
taxes; and                 “ESOPSP” is the amount of the ESOP Severance Payment,
before the deduction of applicable federal, state and local withholding taxes.  
              The 401KSP shall be calculated as follows:                  
401KSP     =     (401KC x NY) + UVB                 where                
“401KC” is the sum of the Company Contributions as defined in the Association’s
Incentive Savings Plan or, if made under another defined contribution pension
plan other than an employee stock ownership plan, the comparable contribution
made for the benefit of the Executive during the one year period which shall end
on the date of his or her termination of his or her employment with the Company;

Page 10 of 31

--------------------------------------------------------------------------------



                                 “NY” is the Remaining Unexpired Employment
Period expressed as a number of years (rounded, if such period is not a whole
number, to the next highest whole number); and               “UVB” is the actual
balance credited to the Executive’s account under the applicable plan at the
date of his or her termination of employment that is not vested and does not
become vested as a consequence of such termination of employment.              
The ESOPSP shall be calculated as follows:                 ESOPSP = (((ALL x
FMV) + C) x NY) + UVB               where:               “ALL” is the sum of the
number of shares of the Company’s common stock or, if applicable, phantom shares
of such stock by whatever term it is described allocated to the Executive’s
accounts under all qualified and non-qualified employee stock ownership plans
maintained by the Company or any of its affiliates or subsidiaries during or for
the last complete plan year in which the Executive participated in such plans
and received such an allocation whether the allocation occurred as a result of
contributions made by the Company, the payment by the Company or any of its
affiliates or subsidiaries of any loan payments under a leveraged employee stock
ownership plan, the allocation of forfeitures under the terms of such plan or as
a result of the use of cash or earnings allocated to the Executive’s account
during such plan year to make loan payments that result in share allocations,
provided however, that excluded shall be any shares or phantom shares allocated
to the Executive’s account under any qualified and non-qualified employee stock
ownership plans maintained by the Company or any of its affiliates or
subsidiaries solely as a result of the termination of such plans, provided
further, that if the shares allocated are not shares of the Association’s common
stock or phantom shares of such stock than shares of whatever securities are so
allocated shall be utilized, and provided further, that in the event that there
shall be any shares or phantom shares allocated during the then current plan
year or the last complete plan year to the Executive’s account under any
qualified and non-qualified employee stock ownership plans maintained by the
Association or any of its affiliates or subsidiaries solely as a result of the
termination of such plans, the ALL shall be reduced (but not to an amount less
than zero (0)) by an amount calculated by multiplying the number of shares or
phantom shares allocated to the Executive’s account solely as a result of the
termination of such plans times the FMV utilized to calculate the ESOPSP;

Page 11 of 31

--------------------------------------------------------------------------------




                                 “C” is the sum of all cash allocated to the
Executive’s accounts under all qualified and non-qualified employee stock
ownership plans maintained by the Company during or for the last complete plan
year in which the Executive participated in such plans whether the allocation
occurred as a result of contributions made by the Company, the payment by the
Company or the Association of any loan payments under a leveraged employee stock
ownership plan or the allocation of forfeitures under the terms of such plan
during such plan year;                

“FMV” is the closing price of the Company’s common stock on the New York Stock
Exchange or on whatever other stock exchange or market such stock is publicly
traded on the date the Executive’s employment terminatesor, if such day is not a
day on which such securities are traded, on the most recent preceding trading
day on which a trade occurs, provided however that if the security allocated to
the Executive’s account during the last completed plan year is other than the
Company’s common stock the closing price of such other security on the date the
Executive’s employment terminates shall be utilized.

       

“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number); and

       

“UVB” is the actual balance credited to the Executive’s account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.

      (vii)     

within thirty (30) days following the Executive’s termination of employment with
the Company, the Company shall make a lump sum payment to the Executive in an
amount equal to the estimated potential annual bonuses or incentive compensation
that the Executive could have earned if the Executive had continued working for
the Company during the Unexpired Employment Period at the highest annual rate of
salary achieved during that portion of the Employment Period which is prior to
the Executive’s termination of employment with the Company (the “Bonus Severance
Payment”). The Bonus Severance Payment shall be computed using the following
formula:

                        BSP     =     ( BS x TIO x AP x NY)               where:
              “BSP” is the amount of the Bonus Severance Payment, before the
deduction  

Page 12 of 31

--------------------------------------------------------------------------------




                                

of applicable federal, state and local withholding taxes;

               “BS” is the highest annual rate of salary achieved during that
portion of the Employment Period which is prior to the Executive’s termination
of employment with the Company;               “TIO” is the highest target
incentive opportunity (expressed as a percentage of base salary) established by
the Compensation Committee of the Board for the Executive pursuant to the
Astoria Financial Corporation Executive Officer Annual Incentive Plan during
that portion of the Employment Period which is prior to the Executive’s
termination of employment with the Company;              

“AP” is the highest award percentage available to the Executive with respect to
the financial performance of the Company (expressed as a percentage of the TIO)
established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan during the period during that portion of the Employment Period which is
prior to the Executive’s termination of employment with the Company; and

       

“NY” is the Remaining Unexpired Employment Period expressed as a number of years
(rounded, if such period is not a whole number, to the next highest whole
number).

      (viii)     

at the election of the Company made within thirty (30) days following the
Executive’s termination of employment with the Company, upon the surrender of
options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Company, a lump sum payment (the “Option Surrender Payment”). The Option
Surrender Payment shall be calculated as follows:

                        OSP     =     (FMV - EP) x N               where:      
        “OSP” is the amount of the Option Surrender Payment, before the
deduction of applicable federal, state and local withholding taxes;            
  “FMV” is the closing price of the Company’s common stock on the New York Stock
Exchange, or on whatever other stock exchange or market such stock is publicly
traded, on the date the Executive’s employment terminates

Page 13 of 31

--------------------------------------------------------------------------------




                                 or, if such day is not a day on which such
securities are traded, on the most recent preceding trading day on which a trade
occurs, provided however that if the option or stock appreciation right is for a
security other than the Company’s common stock, the fair market value of a share
of stock of the same class as the stock subject to the option or appreciation
right, determined as of the date of termination of employment shall be utilized;
              “EP” is the exercise price per share for such option or
appreciation right, as specified in or under the relevant plan or program; and  
            “N” is the number of shares with respect to which options or
appreciation rights are being surrendered.              

For purposes of determining the Option Severance Payment and for purposes of
determining the Executive’s right following his or her termination of employment
with the Company to exercise any options or appreciation rights not surrendered
pursuant hereto, the Executive shall be deemed fully vested in all options and
appreciation rights under any stock option or appreciation rights plan or
program maintained by, or covering employees of, the Company, even if he or she
is not vested under such plan or program;

      (ix)     

at the election of the Company made within thirty (30) days following the
Executive’s termination of employment with the Company, upon the surrender of
any shares awarded to the Executive under any restricted stock plan maintained
by, or covering employees of, the Company, a lump sum payment (the “RRP
Surrender Payment”) The RRP Surrender Payment shall be calculated as follows:

                        RSP     =     FMV x N               where:              
“RSP” is the amount of the RRP Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;               “FMV” is
the closing price of the Company’s common stock on the New York Stock Exchange,
or on whatever other stock exchange or market such stock is publicly traded, on
the date the Executive’s employment terminates or, if such day is not a day on
which such securities are traded, on the preceding trading day on which a trade
occurs, provided however that if the restricted stock is a security other than
the Company’s common stock, the fair market value of a share of stock of the
same class as the stock granted under such plan, determined as of the date of
termination of employment shall be  

Page 14 of 31

--------------------------------------------------------------------------------



                                 utilized; and               “N” is the number
of shares which are being surrendered.               For purposes of determining
the RRP Surrender Payment and for purposes of determining the Executive’s right
following his or her termination of employment with the Company to any stock not
surrendered pursuant hereto, the Executive shall be deemed fully vested in all
shares awarded under any restricted stock plan maintained by, or covering
employees of, the Company, even if he or she is not vested under such plan.    
      The Salary Severance Payment, the DB Severance Payment, the Defined
Contribution Severance Payment, the Bonus Severance Payment, the Option
Surrender Payment and the RRP Surrender Payment shall be computed at the expense
of the Company by an attorney of the firm of Thacher Proffitt & Wood, Two World
Financial Center, New York, New York 10281 or, if such firm is unavailable or
unwilling to perform such calculation, by a firm of independent certified public
accountants selected by the Executive and reasonably satisfactory to the Company
(the “Computation Advisor”). The determination of the Computation Advisor as to
the amount of such payments shall be final and binding in the absence of
manifest error.           The Company and the Executive hereby stipulate that
the damages which may be incurred by the Executive following any such
termination of employment are not capable of accurate measurement as of the date
first above written and that the payments and benefits contemplated by this
Section 9(b) constitute reasonable damages under the circumstances and shall be
payable without any requirement of proof of actual damage and without regard to
the Executive’s efforts, if any, to mitigate damages. The Company and the
Executive further agree that the Company may condition the payment of the Salary
Severance Payment, the DB Severance Payment, the Defined Contribution Severance
Payment, the Bonus Severance Payment, the Option Surrender Payment and the RRP
Surrender Payment on the receipt of the Executive’s resignation from any and all
positions which he or she holds as an officer, director or committee member with
respect to the Company, the Association or any subsidiary or affiliate of either
of them.

          Section 10.      Termination without Additional Company Liability.

           (a)     

In the event that the Executive’s employment with the Company shall terminate
during the Employment Period on account of:

      (i)     

the discharge of the Executive for Cause, which, for purposes of this Agreement
shall mean:

 

Page 15 of 31

--------------------------------------------------------------------------------



                                 (A)     

the Executive intentionally engages in dishonest conduct in connection with the
Executive’s performance of services for the Company resulting in the Executive’s
conviction of a felony;

         (B)     

the Executive is convicted of, or pleads guilty or nolo contendere to, a felony
or any crime involving moral turpitude;

        (C)     

the Executive willfully fails or refuses to perform the Executive’s duties under
this Agreement and fails to cure such breach within sixty (60) days following
written notice thereof from the Company;

        (D)     

the Executive breaches the Executive’s fiduciary duties to the Company for
personal profit;

        (E)     

the Executive’s willful breach or violation of any law, rule or regulation
(other than traffic violations or similar offenses), or final cease and desist
order in connection with the Executive’s performance of services for the
Company; or

                (F)      the Executive’s material breach of any material
provision of this Agreement which is not substantially cured within 60 days
after written notice of such breach is received by the Executive from the
Company.         (ii)     

the Executive’s voluntary resignation from employment with the Company for
reasons other than those specified in Section 9(a) or 11(b);

      (iii)     

the Executive’s death;

      (iv)     

a determination that the Executive is Disabled;

            then the Company, except as otherwise specifically provided herein,
shall have no further obligations under this Agreement, other than the payment
to the Executive (or, in the event of his or her death, to his or her estate) of
the amounts or benefits provided in Section 9(b)(i) and (ii) of this Agreement
(the “Standard Termination Entitlements”).                    (b)      For
purposes of Section 10(a)(i), no act or failure to act, on the part of the
Executive, shall be considered “intentional” or “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the written advice of counsel
for the Company shall be conclusively presumed  

Page 16 of 31

--------------------------------------------------------------------------------



                     

to be done, or omitted to be done, by the Executive in good faith and in the
best interests of the Company. Except as specifically provided below, the
cessation of employment of the Executive shall not be deemed to be for Cause
within the meaning of Section 10(a)(i) unless and until:

      (i)     

the Board, by the affirmative vote of 75% of its entire membership, determines
that the Executive is guilty of the conduct described in Section 10(a)(i) above
measured against standards generally prevailing at the relevant time in the
savings and community banking industry;

      (ii)     

prior to the vote contemplated by Section 10(b)(i), the Board shall provide the
Executive with notice of the Company’s intent to discharge the Executive for
Cause, detailing with particularity the facts and circumstances which are
alleged to constitute Cause (the “Notice of Intent to Discharge”); and

      (iii)     

after the giving of the Notice of Intent to Discharge and before the taking of
the vote contemplated by Section 10(b)(i), the Executive, together with the
Executive’s legal counsel, if the Executive so desires, are afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for the
Executive’s discharge; and Executive’s legal counsel, if the Executive so
desires, are afforded a reasonable opportunity to make both written and oral
presentations before the Board for the purpose of refuting the alleged grounds
for Cause for the Executive’s discharge; and

            (iv)      after the vote contemplated by Section 10(b)(i), the
Company has furnished to the Executive a notice of termination which shall
specify the effective date of the Executive’s termination of employment (which
shall in no event be earlier than the date on which such notice is deemed given)
and include a copy of a resolution or resolutions adopted by the Board,
certified by its corporate secretary, authorizing the termination of the
Executive’s employment with Cause and stating with particularity the facts and
circumstances found to constitute Cause for the Executive’s discharge (the
“Final Discharge Notice”).             If the Executive, during the 90 (ninety)
day period commencing on the delivery by the Company to the Executive of the
Notice of Intent to Discharge specified in Section 10(b)(ii), resigns his or her
employment with the Company prior to the delivery to the Executive by the
Company of the Final Discharge Notice specified in Section 10(b)(iv), then the
cessation of employment of the Executive shall be deemed to be for Cause.      
      Following the giving of a Notice of Intent to Discharge, the Bank may
temporarily suspend the Executive’s duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Executive’s participation in retirement, insurance and other employee benefit
plans. If the Executive is not  

Page 17 of 31

--------------------------------------------------------------------------------




                     

discharged or is discharged without Cause within forty-five (45) days after the
giving of a Notice of Intent to Discharge, payments of salary and cash
compensation shall resume, and all payments withheld during the period of
suspension shall be promptly restored. If the Executive is discharged with Cause
not later than forty-five (45) days after the giving of the Notice of Intent to
Discharge, all payments withheld during the period of suspension shall be deemed
forfeited and shall not be included in the Standard Termination Entitlements. If
a Final Discharge Notice is given later than forty-five (45) days, but sooner
than ninety (90) days, after the giving of the Notice of Intent to Discharge,
all payments made to the Executive during the period beginning with the giving
of the Notice of Intent to Discharge and ending with the Executive’s discharge
with Cause shall be retained by the Executive and shall not be applied to offset
the Standard Termination Entitlements. If the Bank does not give a Final
Discharge Notice to the Executive within ninety (90) days after giving a Notice
of Intent to Discharge, the Notice of Intent to Discharge shall be deemed
withdrawn and any future action to discharge the Executive with Cause shall
require the giving of a new Notice of Intent to Discharge. If the Executive
resigns pursuant to Section 10(b), the Executive shall forfeit his or her right
to suspended amounts that have not been restored as of the date of the
Executive’s resignation or notice of resignation,whichever is earlier.

    (c)     

The Company may terminate the Executive’s employment on the basis that the
Executive is Disabled during the Employment Period upon a determination by the
Board, by the affirmative vote of 75% of its entire membership, acting in
reliance on the written advice of a medical professional acceptable to it, that
the Executive is suffering from a physical or mental impairment which, at the
date of the determination, has prevented the Executive from performing the
Executive’s assigned duties on a substantially full-time basis for a period of
at least one hundred and eighty (180) days during the period of one (1) year
ending with the date of the determination or is likely to result in death or
prevent the Executive from performing the Executive’s assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination. In such event:

      (A)     

The Company shall pay and provide the Standard Termination Entitlements to the
Executive;

      (B)     

In addition to the Standard Termination Entitlements, the Company shall continue
to pay to the Executive the Executive’s base salary, at the annual rate in
effect for the Executive immediately prior to the termination of the Executive’s
employment, during a period ending on the earliest of:

       (I)     

the expiration of one hundred and eighty (180) days after the

Page 18 of 31

--------------------------------------------------------------------------------



                                           

date of termination of the Executive’s employment;

        (II)     

the date on which long-term disability insurance benefits are first payable to
the Executive under any long-term disability insurance plan covering the
Executive; or

        (III)     

the date of the Executive’s death.

              A termination of employment due to Disability under this Section
shall be effected by a notice of termination given to the Executive by the
Company and shall take effect on the later of the effective date of termination
specified in such notice or, if no such date is specified, the date on which the
notice of termination is deemed given to the Executive.

          

          Section 11.     Termination Upon or Following a Change of Control.

           (a)     

A Change of Control of the Company (“Change of Control”) shall be deemed to have
occurred upon the happening of any of the following events:

                        (i)     

approval by the stockholders of the Company of a transaction that would result
in the reorganization, merger or consolidation of the Company with one or more
other persons, other than a transaction following which:

        (A)     

at least 51% of the equity ownership interests of the entity resulting from such
transaction are beneficially owned (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51% of the outstanding equity
ownership interests in the Company; and

        (B)     

at least 51% of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51 % of the securities entitled to
vote generally in the election of directors of the Company;

      (ii)     

the acquisition of all or substantially all of the assets of the Company or

Page 19 of 31

--------------------------------------------------------------------------------



                                

beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert, or approval by the stockholders of the Company of any
transaction which would result in such an acquisition;

      (iii)     

a complete liquidation or dissolution of the Company, or approval by the
stockholders of the Company of a plan for such liquidation or dissolution;

      (iv)     

the occurrence of any event if, immediately following such event, at least 50%
of the members of the Board do not belong to any of the following groups:

        (A)     

individuals who were members of the Board on the date of this Agreement; or

        (B)     

individuals who first became members of the Board after the date of this
Agreement either:

         

(I)

upon election to serve as a member of the Board by affirmative vote of
three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first election; or           (II)     

upon election by the stockholders of the Company to serve as a member of the
Board, but only if nominated for election by affirmative vote of three-quarters
of the members of the Board, or of a nominating committee thereof, in office at
the time of such first nomination;

          provided, however, that such individual’s election or nomination did
not result from an actual or threatened election contest (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board; or             (v)     

any event which would be described in Section 11(a)(i), (ii), (iii) or (iv) if
the term “Association” were substituted for the term “Company” therein or the
term “Board of Directors of the Association” were substituted for the term
“Board”.

           

Page 20 of 31

--------------------------------------------------------------------------------




    In no event, however, shall a Change of Control be deemed to have occurred
as a result of any acquisition of securities or assets of the Company, the
Association, or an affiliate or subsidiary of either of them, by the Company,
the Association, or a subsidiary of either of them, or by any employee benefit
plan maintained by any of them. For purposes of this Section 11 (a), the term
"person" shall have the meaning assigned to it under Sections 13(d)(3) or
14(d)(2) of the Exchange Act.                  (b)     

In the event of a Change of Control, the Executive shall be entitled to the
payments and benefits contemplated by Section 9(b) in the event of his or her
termination of employment with the Company under any of the circumstances
described in Section 9(a) of this Agreement or under any of the following
circumstances:

      (i)     

resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following his or her demotion, loss of
title, office or significant authority or responsibility or following any
reduction in any element of his or her package of compensation and benefits;

      (ii)     

resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following any relocation of his or her
principal place of employment or any change in working conditions at such
principal place of employment which the Executive, in his or her reasonable
discretion, determines to be embarrassing, derogatory or otherwise adverse;

      (iii)     

resignation, voluntary or otherwise, by the Executive at any time during the
Employment Period within six (6) months following the failure of any successor
to the Company in the Change of Control to include the Executive in any
compensation or benefit program maintained by it or covering any of its
executive officers, unless the Executive is already covered by a substantially
similar plan of the Company which is at least as favorable to him or her; or

      (iv)     

resignation, voluntary or otherwise, for any reason whatsoever during the
Employment Period within six months following the effective date of the Change
of Control.

            Section 12.  Tax Indemnification.     (a)     

This Section 12 shall apply if the Executive’s employment is terminated upon or
following:

      (i)     

a Change of Control (as defined in Section 11 of this Agreement); or

       

Page 21 of 31

--------------------------------------------------------------------------------



                      (ii)     

a change “in the ownership or effective control” of the Company or the
Association or “in the ownership of a substantial portion of the assets” of the
Company or the Association within the meaning of Section 28OG of the Code.

     

If this Section 12 applies, then, if for any taxable year, the Executive shall
be liable for the payment of an excise tax under Section 4999 of the Code with
respect to any payment in the nature of compensation made by the Company, the
Association or any direct or indirect subsidiary or affiliate of the Company or
the Association to (or for the benefit of) the Executive, the Company shall pay
to the Executive an amount intended to indemnify the Executive against the
financial effects of the excise tax imposed on excess parachute payments under
Section 28OG of the Code (the “Tax Indemnity Payment”). The Tax Indemnity
Payment shall be determined under the following formula:

        TIP     =      E x P           1 - (( FI x ( 1 - SLI )) + SLI + E + M )
       

where:

“TIP” is the Tax Indemnity Payment, before the deduction of applicable federal,
state and local withholding taxes;

     

“E” is the percentage rate at which an excise tax is assessed under Section 4999
of the Code;

     

“P” is the amount with respect to which such excise tax is assessed, determined
without regard to any amount payable pursuant to this Section 12;

     

“FI” is the highest marginal rate of income tax applicable to the Executive
under the Code for the taxable year in question;

     

“SLI” is the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and

     

“M” is the highest marginal rate of Medicare tax applicable to the Executive
under the Code for the taxable year in question.

    (b)     

The computation of the Tax Indemnity Payment shall be made at the expense of the
Company by the Computation Advisor and shall be based on the following
assumptions:

Page 22 of 31

--------------------------------------------------------------------------------



                      (i)     

that a change in ownership, a change in effective ownership or control or a
change in the ownership of a substantial portion of the assets of the
Association or the Company has occurred within the meaning of Section 28OG of
the Code (a “28OG Change of Control”);

      (ii)     

that all direct or indirect payments made to or benefits conferred upon the
Executive on account of the Executive’s termination of employment are “parachute
payments” within the meaning of Section 28OG of the Code; and

      (iii)     

that no portion of such payments is reasonable compensation for services
rendered prior to the Executive’s termination of employment.

    (c)     

With respect to any payment that is presumed to be a parachute payment for
purposes of Section 28OG of the Code, the Tax Indemnity Payment shall be made to
the Executive on the earlier of the date the Company, the Association or any
direct or indirect subsidiary or affiliate of the Company or the Association is
required to withhold such tax or the date the tax is required to be paid by the
Executive, unless, prior to such date, the Company delivers to the Executive the
written opinion (the “Opinion Letter”), in form and substance reasonably
satisfactory to the Executive, of the Computation Advisor or, if the Computation
Advisor is unable to provide such opinion, of an attorney or firm of independent
certified public accountants selected by the Company and reasonably satisfactory
to the Executive, to the effect that the Executive has a reasonable basis on
which to conclude that:

                        (i)     

no 28OG Change in Control has occurred, or

      (ii)     

all or part of the payment or benefit in question is not a parachute payment for
purposes of Section 28OG of the Code, or

      (iii)     

all or a part of such payment or benefit constitutes reasonable compensation for
services rendered prior to the 28OG Change of Control, or

      (iv)     

for some other reason which shall be set forth in detail in such letter, no
excise tax is due under Section 4999 of the Code with respect to such payment or
benefit.

      If the Company delivers an Opinion Letter, the Computation Advisor shall
recompute, and the Company shall make, the Tax Indemnity Payment, if any, in
reliance on the information contained in the Opinion Letter.           (d)     

In the event that the Executive’s liability for the excise tax under Section
4999 of the Code for a taxable year is subsequently determined to be different
than the amount with respect to which the Tax Indemnity Payment is made, the
Executive or the

Page 23 of 31

--------------------------------------------------------------------------------



    Company, as the case may be, shall pay to the other party at the time that
the amount of such excise tax is finally determined, an appropriate amount, plus
interest, such that the payment made pursuant to Sections 12(a) and 12(c), when
increased by the amount of the payment made to the Executive pursuant to this
Section 12(d), or when reduced by the amount of the payment made to the Company
pursuant to this Section 12(d), equals the amount that should have properly been
paid to the Executive under Sections 12(a) and 12(c). The interest paid to the
Company under this Section 12(d) shall be determined at the rate provided under
Section 1274(b)(2)(B) of the Code. The payment made to the Executive shall
include such amount of interest as is necessary to satisfy any interest
assessment made by the Internal Revenue Service and an additional amount equal
to any monetary penalties assessed by the Internal Revenue Service on account of
an underpayment of the excise tax. To confirm that the proper amount, if any,
was paid to the Executive under this Section 12, the Executive shall furnish to
the Company a copy of each tax return which reflects a liability for an excise
tax, at least 20 days before the date on which such return is required to be
filed with the Internal Revenue Service. Nothing in this Agreement shall give
the Company any right to control or otherwise participate in any action, suit or
proceeding to which the Executive is a party as a result of positions taken on
the Executive’s federal income tax return with respect to the Executive’s
liability for excise taxes under Section 4999 of the Code.             

 

  (e)     

The provisions of this Section 12 are designed to reflect the provisions of
applicable federal, state and local tax laws in effect on the date of this
Agreement. If, after the date hereof, there shall be any change in any such
laws, this Section 12 shall be modified in such manner as the Executive and the
Company may mutually agree upon if and to the extent necessary to assure that
the Executive is fully indemnified against the economic effects of the tax
imposed under Section 4999 of the Code or any similar federal, state or local
tax.

          Section 13.      Covenant Not To Compete.

          The Executive hereby covenants and agrees that, in the event of his or
her termination of employment with the Company prior to the expiration of the
Employment Period, for a period of one (1) year following the date of his or her
termination of employment with the Company (or, if less, for the Remaining
Unexpired Employment Period), the Executive shall not, without the written
consent of the Company, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working in any city,
town or county in which the Association or the Company has an office or has
filed an application for regulatory approval to establish an office, determined
as of the effective date of the Executive’s termination of employment; provided,
however, that this Section 13 shall not apply if the Executive’s employment is
terminated for the reasons set forth in Section 9(a); and provided, further,
that if the Executive’s employment shall be terminated on account of Disability
as provided

Page 24 of 31

--------------------------------------------------------------------------------




in Section 10(c) of this Agreement, this Section 13 shall not prevent the
Executive from accepting any position or performing any services if:

           (a)     

he or she first offers, by written notice, to accept a similar position with or
perform similar services for the Company on substantially the same terms and
conditions and

    (b)     

the Company declines to accept such offer within ten (10) days after such notice
is given.

          Section 14.      Confidentiality.

          Unless the Executive obtains the prior written consent of the Company,
the Executive shall keep confidential and shall refrain from using for the
benefit of the Executive or any person or entity other than the Company, any
entity which is a subsidiary of the Company or any entity which the Company is a
subsidiary of, any material document or information obtained from the Company,
or from its affiliates or subsidiaries, in the course of the Executive’s
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his or her own) until the same ceases to be
material (or becomes so ascertainable or available); provided, however, that
nothing in this Section 14 shall prevent the Executive, with or without the
Company’s consent, from participating in or disclosing documents or information
in connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.

          Section 15.      Solicitation.

          The Executive hereby covenants and agrees that, for a period of one
(1) year following the Executive’s termination of employment with the Company,
he or she shall not, without the written consent of the Company, either directly
or indirectly:

           (a)     

solicit, offer employment to or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Association or any
affiliate or subsidiary of ether of them, to terminate his or her employment and
accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any savings bank, savings and loan
association, bank, bank holding company, savings and loan holding company, or
other institution engaged in the business of accepting deposits and making
loans, doing business in any city, town or county in which the Association or
the Company has an office or has filed an application for regulatory approval to
establish an office;

    (b)     

provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding

Page 25 of 31

--------------------------------------------------------------------------------



             company, savings and loan holding company, or other institution
engaged in the business of accepting deposits and making loans, doing business
in any city, town or county in which the Association or the Company has an
office or has filed an application for regulatory approval to establish an
office that is intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of the Company, the Association, or any affiliate or subsidiary of
either of them, to terminate his or her employment and accept employment, become
affiliated with or provide services for compensation in any capacity whatsoever
to any such savings bank, savings and loan association, bank, bank holding
company, savings and loan holding company or other institution engaged in the
business of accepting deposits and making loans; or     (c)     

solicit, provide any information, advice or recommendation or take any other
action intended, or that a reasonable person acting in like circumstances would
expect, to have the effect of causing any customer of the Company, the
Association, or any affiliate or subsidiary of either of them to terminate an
existing business or commercial relationship with the Company, the Association,
or any affiliate or subsidiary of either of them.

 

          Section 16.      No Effect on Employee Benefit Plans or Programs.

          The termination of the Executive’s employment during the term of this
Agreement or thereafter, whether by the Company or by the Executive, shall have
no effect on the rights and obligations of the parties hereto under the
Company’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Company from time to time.

          Section 17.      Successors and Assigns.

          This Agreement will inure to the benefit of and be binding upon the
Executive, his or her legal representatives and testate or intestate
distributees, and the Company and its successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of the Company may be sold or otherwise transferred. Failure of the
Company to obtain from any successor its express written assumption of the
Company’s obligations under this Agreement at least sixty (60) days in advance
of the scheduled effective date of any such succession shall be deemed a
material breach of this Agreement.

Page 26 of 31

--------------------------------------------------------------------------------




          Section 18. Notices.

          Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:

          

If to the Executive:

Frank E. Fusco
6 Philson Court
Commack, New York 11725

If to the Company:

Astoria Financial Corporation
One Astoria Federal Plaza
Lake Success, New York 11042-1085

Attention: General Counsel

with a copy to:

Thacher Proffitt & Wood
Two World Financial Center
New York, New York 10281

Attention:         W. Edward Bright, Esq.

          Section 19.      Indemnification for Attorneys’ Fees.

          The Company shall indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees, incurred by him or her in
connection with or arising out of any action, suit or proceeding in which he or
she may be involved, as a result of his or her efforts, in good faith, to defend
or enforce the terms of this Agreement; provided, however, that in the case of
any action, suit or proceeding instituted prior to a Change of Control, the
Executive shall have substantially prevailed on the merits pursuant to a
judgment, decree or order of a court of competent jurisdiction or of an
arbitrator in an arbitration proceeding, or in a settlement. For purposes of
this Agreement, any settlement agreement which provides for payment of any
amounts in settlement of the Company’s obligations hereunder shall be conclusive
evidence of the Executive’s entitlement to

Page 27 of 31

--------------------------------------------------------------------------------




indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise.

          Section 20.      Severability.

          A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.

          Section 21.      Waiver.

          Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.

          Section 22.      Counterparts.

          This Agreement may be executed in two (2) or more counterparts, each
of which shall be deemed an original, and all of which shall constitute one and
the same Agreement.

          Section 23.      Governing Law.

          This Agreement shall be governed by and construed and enforced in
accordance with the federal laws of the United States and, to the extent that
federal law is inapplicable, in accordance with the laws of the State of New
York applicable to contracts entered into and to be performed entirely within
the State of New York.

          Section 24.      Headings and Construction.

          The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.

          Section 25.      Entire Agreement: Modifications.

          This instrument contains the entire agreement of the parties relating
to the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.

Page 28 of 31

--------------------------------------------------------------------------------




          Section 26.      Guarantee.

          The Company hereby agrees to guarantee the payment by the Association
of any benefits and compensation to which the Executive is or may be entitled to
under the terms and conditions of the Employment Agreement dated as of the 15th
day of August, 2007 between the Association and the Executive.

          Section 27.      Non-duplication.

          In the event that the Executive shall perform services for the
Association or any other affiliate or subsidiary of the Company, any
compensation or benefits provided to the Executive by such other employer shall
be applied to offset the obligations of the Company hereunder, it being intended
that this Agreement set forth the aggregate compensation and benefits payable to
the Executive for all services to the Company and all of its affiliates and
subsidiaries.

          Section 28.      Survival.

          The provisions of any sections of this Agreement which by its terms
contemplates performance after the expiration or termination of this Agreement
(including, but not limited to, Sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 19, 21, 26, 27, 29, 30 and 31) shall survive the expiration of the
Employment Period or termination of this Agreement.

          Section 29.      Equitable Remedies.

          The Company and the Executive hereby stipulate that money damages are
an inadequate remedy for violations of Sections 6(a), 13, 14 or 15 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.

          Section 30.      Required Regulatory Provisions.

          Notwithstanding anything herein contained to the contrary, any
payments to the Executive by the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. §1828(k), and any
regulations promulgated thereunder.

          Section 31.      No Offset or Recoupment; No Attachment.

          The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations under this Agreement shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company or any of its affiliates or
subsidiaries may have against the Executive. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to

Page 29 of 31

--------------------------------------------------------------------------------




the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment.
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

          Section 32.      Compliance with Section 409A of the Code.

          In the event that this Agreement is construed to be a non-qualified
deferred compensation plan described in section 409A of the Code, the Agreement
shall be operated, administered and construed so as to conform to the
requirements of section 409A.

          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed and the Executive has hereunto set his or her hand, all as of the day
and year first above written.


Attest:   ASTORIA FINANCIAL CORPORATION


 

/S/ Alan P. Eggleston   By: /S/ George L. Engelke, Jr. Alan P. Eggleston   Name:
George L. Engelke, Jr.     Title: Chairman, and Chief Executive Officer   [Seal]
                /S/ Frank E. Fusco     FRANK E. FUSCO


Page 30 of 31

--------------------------------------------------------------------------------




STATE OF NEW YORK )         )   SS.:   COUNTY OF NASSAU )      

          On this 14th day of September, 2007, before me, the undersigned,
personally appeared George L. Engelke, Jr., personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s) whose name(s)
is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Anna Knice   Notary Public

Anna Knice
Notary Public, State of New York
No. 4980431
Qualified in Suffolk County
Commission Expires April 22, 2011

STATE OF NEW YORK )         )   SS.:   COUNTY OF NASSAU )      

          On this 14th day of September, 2007, before me, the undersigned,
personally appeared Frank E. Fusco, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

  /S/ Anna Knice   Notary Public

Anna Knice
Notary Public, State of New York
No. 4980431
Qualified in Suffolk County
Commission Expires April 22, 2011


Page 31 of 31

--------------------------------------------------------------------------------